Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 31, 1963 after a jury trial, convicting him of three counts of robbery in the first degree and two counts of assault in the second degree with intent to commit rape, and imposing sentence. Judgment affirmed. The evidence warranted the conviction. The defendant made no motion, prior to or at the trial, to suppress the evidence which he now contends was the fruit of an unlawful search and seizure; nor did he object to the introduction of said evidence at the trial. Therefore, his contention on this appeal that the evidence was the fruit of an unlawful search and seizure comes too late to be of any avail (People v. McCall, 19 A D 2d 630; People v. La Palia, 21 A D 2d 811; People v. Frióla, 11 N Y 2d 157). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.